Mr. Presiding Justice Sample delivered the opinion of the Court. The question in this case is narrowed down to the proposition as stated by the counsel of defendant in error. “ Was the defendant in error under its constitution and by-laws, compelled to continue the payment of sick benefits to the plaintiff in error indefinitely during the time plaintiff in error remained sick ? ” It will be observed the constitutional provision is mandatory in its character as to the requirement of the payment of sick benefits. The weekly benefits shall be five dollars for each week for thirteen weeks during any twelve months, provided, however, that the board of directors and the committee on sick shall determine what further amount, if any, shall be appropriated. The term “ during any twelve months ” means the same as “ during any year.” The phrase is one of limitation; what does it limit \ Hot the period of sickness, the number of sicknesses, nor the number of “thirteen weeks” that benefits must be paid. That is, it would not be contended if the member was sick for thirteen weeks only during one year, and then again became and remained sick for another thirteen weeks the next year, that he could not receive sick benefits for each of such years. To so construe the constitution would be to hold that the benevolent feature of the order ivas exhausted by the payment of thirteen weeks’ benefits, without regard to the length of time of membership. Such a construction would not accord with the preamble of the constitution, which declares, “ the membership of this order do declare that the intent and purpose of the order is to promote friendship, unity and true Christian charity among its members, by raising a stock or fund of money for maintaining the aged, sick, blind and infirm members.” It is clear that if a. member was sick at different times, during different “ twelve months ” or years, though such sickness should be prolonged more than “ thirteen weeks ” each of such years, that he would be entitled to the full amount of benefits each year. Therefore, the limitation is not as to the number of sicknesses. There is no more reason for holding the limitation applies to the length of time the member is sick. If the sickness is prolonged into different66 twelve months ” the member is entitled to the same benefits as if he had had two different sicknesses, one in each of such twelve months. The limitation was intended to measure the amount of benefits which the member had a right to demand during a certain period of time, viz., twelve months; that is, during no year shall the member be entitled to receive more than thirteen weeks’ benefit at the rate of $5 for each week, though he may be sick during the entire year. This construction is believed to be in accord not only with the letter of the law, but also Avith the spirit of benevolence that pervades the constitution of this order. It is urged, however, the by-laavs indicate a different construction. The constitution and by-laws should be construed, if practicable, so that, like the constitution and statutes of the State, they Avill harmonize; that is, it aaúII be presumed the framers of the by-laws intended the language used should be interpreted so that they will harmonize with the fundamental laAV of the order. By the constitution the proper officers could extend benefits beyond the period of thirteen weeks during any one year, if they deemed it best so to do, or having determined to extend such benefits, which, being a matter of grace, they could at any time thereafter discontinue for such year. Sec. 5 of Art. 8 of the By-laws, read in the light of this interpretation, will harmonize with the constitutional provision relating to benefits. The authority thereby given to discontinue benefits relate to those benefits granted as a matter of grace, and not to those granted by virtue of the law. The judgment is reversed and the cause remanded.